COURT OF APPEALS FOR THE
                            FIRST DISTRICT OF TEXAS AT HOUSTON

                              ORDER ON MOTION FOR REHEARING

Appellate case name:      Gary Seifried v. The Hygenic Corporation

Appellate case number:    01-12-01093-CV

Trial court case number: 1123295A

Trial court:              334th District Court of Harris County

Date motion filed:        August 21, 2013

Party filing motion:      Appellant, Gary Seifried

       It is ordered that the motion for rehearing is (X) DENIED ( ) GRANTED.


Judge’s signature: /s/ Jane Bland
                   Justice Bland, Acting for the Court

Panel consists of: Justices Keyes, Higley, and Bland.


Date: September 3, 2013